DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending.

Priority
Acknowledgement is made of the applicant’s claim for benefit to prior-filed US provisional application 62/705083, filed 6/10/2020.

Claim Interpretation
	In claim 5, the broadest reasonable interpretation of the phrase “predetermined growth factor” is ‘any growth factor’.
Claim Objections
Claim 1 is objected to because of the following informalities: Steps “a.”, “b.”, “c.”, “d.”, and “e.” should be replaced by “a)”, “b)”, “c)”, “d)”, and “e)”. A claim should only include one period. MPEP 608.01(m). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-16 recite the term “Klotho protein”, however, multiple forms of the protein exist. While the claims suggest that the invention is directed to the soluble or secreted form of the protein, the term “Klotho protein” is not defined, thus, the scope of the claims is unclear.
Claim 9 recites the step of 12 h serum-starvation but fails to describe at what point of claim 1 this step occurs. Therefore, the claim is indefinite.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Tarsio et al. (WO 2018098375 A1).
Tarsio et al. disclose production and administration of recombinant Klotho protein for therapeutic purposes. Tarsio et al. teach transfection of cells to express Klotho protein and harvesting and purification of the protein from culture supernatant (See ¶0001, 00105, 00133-00135). Tarsio et al. also teach that purified Klotho protein can be used for treating subjects in topical formulations (See ¶00256).
Regarding claims 14-15: Tarsio et al. teach the inclusion of purified recombinant Klotho protein in a pharmaceutical composition (which reads on “a cosmetic composition”) comprising a pharmaceutically-acceptable carrier (which reads on “a cosmetically acceptable vehicle”) (See ¶0015).
Regarding claim 16: Tarsio et al. teach a method for improving an aging related condition, such as skin atrophy, by administration of Klotho protein in a pharmaceutically-acceptable vehicle (See ¶0016, 0043). Administration of Klotho protein can be topical (See ¶00186).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tarsio et al. (WO 2018098375 A1) in view of Nabeshima et al. (US 6579850 B1) and Günther et al. (US 20180037868 A1), evidenced by Pittenger et al. (Methods in Molecular Biology, 2008).
Regarding claim 1: Tarsio et al. teach a method for producing Klotho protein from transfected CHO cells (See ¶0001). Tarsio et al. teach culturing cells in a culture medium, transfection with plasmids bearing the Klotho gene, and growing the cells to express secreted Klotho protein (See ¶00105-00107). Tarsio et al. also teach the harvesting and purification of Klotho protein from the supernatant (See ¶00133-00135).   However, Tarsio et al. fail to teach a step of generating a Klotho plasmid having a mammalian selection marker or transfecting primary fibroblasts and/or mesenchymal stromal cells.
Nabeshima et al. teach a method of producing a Klotho expression vector by excising the Klotho ORF from one plasmid (pNKM101) using the restriction enzyme XbaI and ligating the DNA fragment into another plasmid (pAGE210) bearing antibiotic resistance genes and the DHFR gene (See fig. 18).
Günther et al. teach the expression of Klotho protein from exogenous nucleic acids in mesenchymal stromal cells (See ¶0001, 0138). The nucleic acids can be in the form of plasmids (See ¶0165).   
Because Tarsio et al. and Nabeshima et al. both pertain to the expression of Klotho protein in transfected cells, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to modify the method of Tarsio et al. to include the plasmid generation step of Nabeshima et al. for better selection of positive cells. The plasmids of Nabeshima et al. include multiple mammalian selection markers, enabling robust selection of transfected cells, and one having skill in the art would have been motivated to use them in place of the plasmids used in the method taught by Tarsio et al. Modification of the Klotho expression methods of Tarsio et al. by inclusion of the plasmid generation step of Nabeshima et al. would have had a reasonable expectation of success, as Nabeshima et al. demonstrated use of the generated plasmid for expressing Klotho protein in CHO cells (See fig. 19).
One having skill in the art would have also found it obvious to substitute mesenchymal stem cells, as taught by Günther et al., for CHO cells in the methods of Tarsio et al. as protein expressing cells. Such a substitution would have had a reasonable expectation of success because Günther et al. teach that mesenchymal stem cells can be successfully transfected to express Klotho protein, and Tarsio et al. teach that any suitable cell type known in the art can be used with their methods (See ¶00101). Furthermore, Günther et al. disclose appropriate culture conditions for the MSCs (¶0199). Substitution of one known element for another known element having equivalent effect is considered to be obvious, absent a showing that the result of the substitution yields more than predictable results. Thus, the substitution of the CHO cells of Tarsio et al. for the mesenchymal stem cells of Günther et al. would have been prima facie obvious to one having skill in the art, and thus, the invention as claimed is unpatentable over the prior art. 
Regarding claims 2-3: Following the discussion of claim 1 above, Nabeshima et al. teach a method of generating a Klotho expression vector by excising a Klotho ORF from one plasmid (pNKM101) and inserting it into another plasmid (pAGE210) using restriction enzyme XbaI (See fig. 18). Figure 18 depicts the vectors of Nabeshima et al. as lacking expression tag sequences.
Regarding claims 5 and 6: Gunther et al. culture the MSCs in culture medium, as described by Pittenger et al. (Methods in Molecular Biology, 2008). Pittenger et al. teach that appropriate medium for MSCs includes fetal bovine serum, which necessarily includes growth factors PDGF,  bFGF, and EGF (page 30-31, “2.4 Choices of Growth Media for MSCs”).  It would have been obvious to culture the transfected MSCs at conditions known to be appropriate for that cell type.
Regarding claim 7: Following the discussion of claim 1 above,  Günther et al. teach MSCs are cultured at 5% CO2 and at 37oC (¶0209); therefore, it would have been obvious to culture the transfected MSCs at conditions known to be appropriate for that cell type.
Regarding claim 8: Following the discussion of claim 1 above, Nabeshima et al. teach the transfection of cells using calcium phosphate or lipofection reagents but fail to disclose transfection of the cells at about 60% to about 70% confluency (See col. 17, ¶8). However, one having skill in the art would readily arrive at the claimed range through routine optimization. Official notice is taken that transfection proceeds optimally when cells are approximately 60-70% confluent, as overly confluent cells have limited surface area for plasmid uptake and cells that are too subconfluent tend to lack sufficient physical contact with neighboring cells to survive the stress of transfection. 
Regarding claim 9: Following the discussion of claim 1 above, the combination of Tarsio et al., Nabeshima et al., and Günther et al. fails to teach a serum starvation step of about 12 h. However, routine optimization of transfection conditions would have yielded the claimed invention. Official notice is taken that transfection efficiency increases in the absence of serum or serum proteins, thus cells are frequently starved of serum for periods ranging from 1 h to overnight before and/or during the transfection process. It would have been prima facie obvious to employ this technique in the modified method of Tarsio et al., in view of Nabeshima et al., and Günther et al in order to optimize transfection conditions.
Regarding claim 10: Following the discussion of claim 1 above, Nabeshima et al. teach the addition of hygromycin 24 h post-transfection but fail to teach antibiotic addition at 72 h post-transfection. However, it would have been a matter of routine optimization to arrive at the claimed invention. Official notice is taken it was known as beneficial to allow cells, particularly less-hardy cells like primary or stem cells, a longer period of culturing following transfection and prior to antibiotic selection. 
Regarding claim 13: Following the discussion of claim 1 above, Günther et al. teach the transfection of mesenchymal stem cells for expression of Klotho protein (See ¶0035, 0162).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tarsio et al. (WO 2018098375 A1) in view of Nabeshima et al. (US 6579850 B1) and Günther et al. (US 20180037868 A1), further in view of Lee et al. (DNA and Cell Biology, 2017).
The teachings of Tarsio et al., Nabeshima et al., and Günther et al. are set forth above.
Regarding claim 4: Following the discussion of claim 1 above, Tarsio et al., Nabeshima et al., and Günther et al. teach a method for producing Klotho protein. Nabeshima et al. teach analysis of the plasmid vector by immunoblot of transfected cells but fail to teach PCR confirmation of the size and orientation of the Klotho gene within the plasmid (See fig. 19).
Lee et al. teach the transfection of porcine primary fibroblasts with a Klotho protein expression plasmid (See fig. 2). Lee et al. also teach the use of PCR for verifying gene size and insertion (See fig. 3). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that a PCR step, such as is taught by Lee et al., could be substituted for the immunoblotting step of Nabeshima et al. for confirming plasmid properties, as the two steps are used interchangeably in the art for verifying vectors and their products. Both analytical steps would confirm that the protein, and thus the plasmid, is the correct size and that the gene is properly oriented, by virtue of protein expression. Substitution of one known element for another known element having equivalent effect is considered to be obvious, absent a showing that the result of the substitution yields more than predictable results. Thus, substitution of the PCR step taught by Lee et al. for the immunoblotting step in the combined method of Tarsio et al., Nabeshima et al., and Günther et al. would have been prima facie obvious to one having skill in the art, and thus, the invention is unpatentable over the prior art.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tarsio et al. (WO 2018098375 A1) in view of Nabeshima et al. (US 6579850 B1) and Günther et al. (US 20180037868 A1), further in view of van Loon et al. (American Journal of Physiology-Renal Physiology, 2015).
The teachings of Tarsio et al., Nabeshima et al., and Günther et al. are set forth above.
Regarding claim 11: Following the discussion of claim 1 above, Tarsio et al., Nabeshima et al., and Günther et al. teach a method for producing Klotho protein. Tarsio et al. teach that transfected cells can be selected by limited dilution (See ¶0021). The combination of Tarsio et al., Nabeshima et al., and Günther et al. fails to teach selection of single cell colonies by the use of cloning rings.
Van Loon et al. teach the use of cloning rings for selecting single-cell colonies of MDCK cells transfected with a plasmid for expression of Klotho protein (See page 360, col. 1, lines 17-18). It would have been obvious to one having skill in the art to have substituted a selection step using cloning rings, such as is taught by van Loon et al., for the selection step using limited dilution in the method of Tarsio et al., as they are recognized in the art as equivalent means for isolating and propagating colonies derived from individual cells that are positive for a given plasmid. The two selection steps are exactly the same, except one relies on physical separation by a solid ring rather than distance between colonies. Substitution of one known element for another known element having equivalent effect is considered to be obvious, absent a showing that the result of the substitution yields more than predictable results. Thus, substitution of the cloning ring selection step taught by van Loon et al. for the limited dilution step in the combined method of Tarsio et al., Nabeshima et al., and Günther et al. would have been prima facie obvious to one having skill in the art, and thus, the invention is unpatentable over the prior art.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S SPENCE whose telephone number is 571-272-8590. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher M Babic can be reached at 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.S./Examiner, Art Unit 1633                                                                                                                                                                                                        
/ALLISON M FOX/Primary Examiner, Art Unit 1633